Sedgwjck, J.
The assessor valued certain real estate of the appellants for taxation at $110,000. Upon complaint filed with the board of equalization, it was raised to $175,000. The appellants appealed to the district court, where the action of the board of equalization was affirmed, and an appeal is taken to this court.
The assessment was in 1915, and the statute (Rev. St. 1913, sec. 6437) provides that the board of equalization, “At its meeting in 1912 and every second year thereafter (shall) equalize the valuation of real property of the county by raising the valuation of such tracts and *470lots as are assessed too low, and lowering the valuation of such tracts and lots as are assessed too high; but in cases of evident error of assessment or of apparent gross injustice in overvaluation or undervaluation of real property, the county board of equalization may at its annual meetings consider and correct the same by raising, after due notice has been given to the interested party, or parties, or by lowering the assessed valuation of such real poperty.”
The complaint filed with the board of equalization was simply that the property “is assessed too low,” and, as it was in an odd year, such assessment could only be raised when there was an “apparent gross injustice” in undervaluation. It is contended that this complaint was insufficient as it did not specify any gross undervaluation. This is the only question presented. Dixon County v. Halstead, 23 Neb. 697, and Woods v. Lincoln Gas & Electric Light Co., 74 Neb. 526, are principally relied upon. The statutes in regard to the powers and duties of the county boards of equalization have been frequently re-enacted, and in some respects radically changed, 'during the history of the state. The above cited Dixon County case was decided under section 70, ch. 77, Comp. St. 1887, which provides: “On the application of any person considering himself aggrieved, or who shall complain that the property of another is assessed too low, they shall review the assessment and correct the same as shall appear to be just. No complaint that another is assessed too low shall be acted upon until the person so assessed, or his agent, shall be notified of such complaint,'if a resident of the county.” Our present statute does not require that any complaint shall be made. The board of equalization can act upon its own motion. The assessment of property at $110,000, when it should be assessed at $175,00, is an “apparent gross injustice” in undervaluation, and the board of equalization was justified in changing the valuation, no matter in what way its attention was *471called to the matter. In Woods v. Lincoln Gas & Electric Light Co., supra, the language of the syllabus would seem to support the contention of the appellants. But the opinion shows that the board of equalization did not change the valuation, but refused to do so, and in such case it was very proper to hold that “the burden was upon the complainants before the board of equalization to show that the property of the corporation should have been assessed at a higher rate.” When the action of the board of equalization in raising or lowering an assessment is attacked, the burden is upon the person attacking it to show that it is wrong. The first paragraph of the syllabus in the Woods case is not applicable to the case at bar. There was no evidence before the district court, and we cannot presume that the property was of less value than that fixed by the board of equalization.
The judgment of the district court is
Affirmed.